Citation Nr: 0207571	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  98-19 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
arms and shoulders, claimed as secondary to a service-
connected low back disability.  

2.  Entitlement to an increase in a 10 percent rating for 
tinea versicolor.  

[The Board will later issue a separate decision on the issue 
of entitlement to an increase in a 10 percent rating for a 
low back disability]


REPRESENTATION

Appellant represented by:	J. Kearney, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1992 to November 
1994.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 RO rating decision which 
denied service connection for arthritis of the arms and 
shoulders claimed as secondary to the veteran's service-
connected low back disability, denied an increase in a 
noncompensable rating for service-connected tinea versicolor 
(a skin condition), and denied an increase in a 10 percent 
rating for a service-connected low back disability.  The 
veteran provided testimony at an RO hearing in January 2000.  
A March 2000 RO decision increased the rating for the 
veteran's service-connected skin condition to 10 percent.  
The veteran testified at a Board videoconference hearing in 
February 2002.  

The Board is undertaking additional development as to the 
issue of entitlement to an increase in a 10 percent rating 
for a low back disability, pursuant to the authority granted 
by 67 Fed.Reg. 3,099, 3,104 (Jan. 23, 2002)(to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed.Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903)).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing such issue.  





FINDINGS OF FACT

1.  The veteran does not currently have arthritis of the arms 
and shoulders.  Other problems with the arms/shoulders such 
as tendinitis are unrelated to his service-connected low back 
condition.  

2.  The veteran's skin condition of tinea versicolor is 
productive of no more than exfoliation, exudation or itching 
involving an exposed surface or extensive area.  


CONCLUSIONS OF LAW

1.  Claimed arthritis of the arms and shoulders is not 
proximately due to or the result of a service-connected low 
back disability.  38 C.F.R. § 3.310 (2001).  

2.  The criteria for a rating in excess of 10 percent for 
tinea versicolor have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Codes 7806, 7813 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from October 
1992 to November 1994.  His service medical records do not 
refer to arm or shoulder problems.  The service medical 
records do indicate that he was treated for low back and skin 
problems.  A March 1993 treatment entry noted that the 
veteran had complaints including that of a pruritic rash on 
the shoulders and back for one week.  The assessment included 
tinea versicolor.  A June 1993 entry noted that the veteran 
was seen with a rash on both arms.  The assessment was 
contact dermatitis.  A July 1994 treatment entry noted that 
the veteran had low back pain of an unclear etiology and a 
later July 1994 entry noted that X-rays of the lumbosacral 
spine showed a degenerative L5 disc space.  A July 1994 
medical evaluation board report noted that the veteran 
indicated that he thought he had been experiencing low back 
pain possibly because of a change in his mattress.  He 
reported that he had suffered no specific injury.  It was 
noted that X-rays of the lumbar spine showed narrowing of the 
lumbosacral disc space with a posterior osteophyte and a 
postural lordosis, with an impression of mild degenerative 
changes of the lumbosacral disc.  The diagnoses included low 
back pain, chronic and recurrent, secondary to lumbar disc 
disease L5-S1, symptomatic, stable.  A July 1994 report of 
medical evaluation board related a similar diagnosis.  

The veteran underwent a VA general medical examination in 
December 1994.  He reported that he had suffered low back 
discomfort on and off for as long as he could remember.  He 
indicated that some numbness radiated to the posterior aspect 
of his buttocks and thighs.  He also reported that he had 
some discomfort in his shoulders when sleeping over the past 
few months.  The veteran denied a history of trauma to the 
shoulders and reported that he also had discomfort when 
standing "at ease" which was relieved somewhat by a change 
of position.  He also reported that he had some discomfort 
when lifting objects overhead.  

The examiner reported that range of motion of the back was 
normal and that the veteran complained of low lumbar 
discomfort with extreme range of motion.  There was no 
redness, heat, swelling, or tenderness of the back and no 
spasm or deformity was present.  The examiner noted that 
examination of the shoulders was inconsistent and unreliable 
because the veteran appeared to give a poor effort and had 
inconsistent results.  The examiner stated that he suspected 
that the range of motion in the shoulders was normal, but 
such was difficult to ascertain because of the veteran's poor 
effort.  There was no redness, heat, swelling, or tenderness 
of the shoulders.  The diagnoses included low back pain, 
episodic, with a normal examination, and bilateral shoulder 
discomfort, episodic, with a suspected normal examination.  A 
December 1994 X-ray study of the shoulders was normal.  

The veteran also underwent a VA dermatological examination in 
December 1994.  He reported that he had a history of skin 
problems for the previous two years.  The veteran indicated 
that the sites of his skin condition had included his back, 
chest, and arms.  He noted that the condition was worsened by 
sweating and hot summer months and that it tended to wax and 
wane in intensity.  The veteran also stated that there had 
been some involvement of the scalp at times.  The examiner 
noted that there were thin, pityriasis plaques involving the 
mid back.  It was noted that a potassium hydroxide test was 
positive for small broken hyphae and an occasional spore.  
The assessment was tinea versicolor.  

In May 1995, service connection was granted for tinea 
versicolor.  A noncompensable rating was assigned.  Service 
connection was denied for a bilateral shoulder disability, 
and the veteran did not appeal such RO decision.  

The veteran underwent a VA general medical examination in 
July 1995.  He reported that he was told that he had pulled a 
muscle in his shoulders at one time.  He also stated that his 
shoulders would ache especially at night when he lay on his 
side.  He further noted that lifting his arms above his head 
would cause some discomfort.  The veteran complained of back 
pain and reported that he was told he had degenerative disc 
disease in the service.  He further indicated that he had a 
rash on his shoulders for some time.  The examiner reported 
that there was a tinea versicolor type of rash over the 
veteran's shoulders.  It was noted that on examination of the 
shoulders, the veteran complained of pain on lifting his arms 
to 160 degrees.  Examination of the lumbar spine in a 
standing position revealed no muscle spasm.  Straight leg 
raising on either side to 60 degrees elicited some low back 
pain and the pinprick examination was normal in the lower 
extremities.  The diagnoses included tendinitis of the 
shoulders, lumbar spine sprain, and tinea versicolor.  A July 
1995 radiological report, as to both shoulders, noted that a 
density was seen in the right humerale head and in the 
proximal portion of the left humerous that had the appearance 
of benign bone islands.  It was noted that the bony 
structures were otherwise unremarkable and that the soft 
tissues appeared unremarkable.  The impression was a normal 
study.  

VA treatment records dated from March 1996 to September 1997 
show that the veteran was treated for several complaints.  A 
March 1996 entry noted that he complained of low back pain 
off and on which had worsened over the past three months due 
to his current job which required increased lifting.  The 
diagnosis was mechanical low back pain.  A May 1996 entry 
noted that the veteran was seen for a rash.  The assessment 
was tinea versicolor.  A May 1997 entry noted that the 
veteran reported that he had undergone surgery on his lower 
spine in the past.  The veteran indicated that he fell a 
month and a half ago and he presently had pain in his left 
shoulder.  He also stated that he had suffered pain in both 
shoulders in the past.  The examiner noted that X-rays of the 
left shoulder showed possible tendinitis.  

Private treatment records dated from March 1996 to September 
1997 indicate that the veteran received treatment for 
problems including low back and cervical spine conditions.  A 
March 1996 treatment report from H. H. Chakales, M.D., noted 
that the veteran reported that he suffered an injury at work 
when he temporarily stopped a machine and was inside of it 
trying to work on it.  He reported that a part of the machine 
turned itself back on and hit him on the side of the head and 
knocked him down on his back and neck.  It was noted that the 
accident occurred on December 1995.  Dr. Chakales stated that 
the veteran had neck pain, shoulder pain, low back pain, and 
left leg pain.  It was noted that examination of the 
shoulders showed a normal range of motion, but the veteran 
had complaints of pain.  Examination of the cervical spine 
showed that the veteran had paracervical spasm with tightness 
of the neck in forward flexion, extension lateral rotation, 
and lateral bending.  It was reported that examination of the 
lumbar spine showed marked straightening of the lumbar 
lordosis with spasm.  There was also decreased range of 
motion.  The impression was recalcitrant cervical strain and 
recalcitrant lumbar strain, with the need to rule out lumbar 
disc syndrome at L5-S1.  A June 1996 statement from Dr. 
Chakales noted that the veteran had a herniated nucleus 
pulposus at L5-S1 with the suggestion of a free fragment and 
a bulging herniated nucleus pulposus at C5-C6.  A July 1997 
statement related a diagnosis of status post-operative lumbar 
disc excision with evidence of chronic nerve root irritation 
at S1.  

In January 1998, the veteran submitted his current claims for 
service connection for arthritis of the arms and shoulders 
secondary to his service-connected low back disability and 
for an increased rating for his service-connected skin 
condition.  

The veteran underwent a VA orthopedic examination in February 
1998.  It was noted that the claims file was not present, but 
that the medical file was present and reviewed.  The veteran 
reported that he occasionally had pain in his neck which he 
described as in the neck area between the shoulders.  He also 
indicated that he was treated for low back pain problems in 
service which was diagnosed as a strain.  He reported that in 
1996, he was injured at work by a press-type machine which 
pressed downward on his back and that in August 1996, he 
underwent surgery.  The impression included remote surgery, 
lumbosacral, according to history; low back pain, right and 
left lower extremity pain, predominantly left in the standing 
position, due to remote back injury in 1996; and degenerative 
discopathy, C5-C6, cervical spine.  The examiner noted that 
the veteran's shoulder condition revealed a complete range of 
motion of both shoulders although it required passive 
assistive motion and that the veteran was tender along the 
biceps tendon bilaterally.  The impression also included 
biceptol tendonitis, recurrent.  The examiner commented that 
the veteran's low back was not related to the lesion in the 
cervical spine which was of a degenerative nature and might 
indicate the prognosis of potential for disk deterioration.  
The examiner also remarked that he was unable to establish 
that the symptoms in the shoulder area had a connection to 
any spinal difficulty because the veteran had localized 
tenderness over the biceps tendon, and he did not believe 
that the shoulders were symptomatic on a referred basis from 
the cervical spine and certainly not from the low back.  

The veteran underwent a VA dermatological examination in June 
1998.  He reported that he had received treatment in service 
from a fungus of the back and chest.  He said that he had 
received VA treatment since that time.  He noted that he had 
improved when treated, but that his skin condition tended to 
recur.  It was noted that the veteran had experienced some 
blisters on the medial aspect of the feet and along the 
plantar surface, particularly on the medial aspect.  

The examiner reported that the veteran's scalp, face, ears, 
and neck were relatively clear.  The veteran had no lesions 
of the arms or the hands and he was relatively clear in the 
axillae.  The examiner noted that there were some pigmentary 
changes and scaling and that the veteran had a pattern of 
scaling macules over the back and the shoulders which was 
fairly typical for tinea versicolor.  It was noted that the 
veteran was fairly normal in the groin area and his lower 
extremities were within normal limits.  The examiner stated 
that the veteran's feet showed some maceration between the 
toes which would be typical of a mixed toe web infection.  
The examiner indicated that there was also some peeling at 
the margin of the veteran's foot which may very well have 
been secondary to either a shoe dermatitis or tinea.  The 
examiner stated that the problem with such being tinea was 
that it was located along one margin rather than over the 
plantar surface.  As to an impression, the examiner noted 
that in summary the veteran had a history of tinea versicolor 
with tinea versicolor at present.  It was noted that a 
potassium hydroxide examination was positive and confirmed 
the diagnosis.  

VA treatment records dated in July 1999 indicate that the 
veteran was treated for a low back disability.  

At a January 2000 RO hearing, the veteran testified that he 
had discoloration of the skin, itching, bumps, and a flaky 
scalp because of his tinea versicolor.  He reported that his 
condition would come and go, and that it was worse in the 
summer.  He stated that he would get blisters especially on 
his feet and that fluid would come out.  He also noted that 
he would have crusting.  He said that his condition would 
affect his feet, his back, his neck, and his lower face, but 
that it was mostly on his chest.  The veteran reported that 
it could come up to his face and that it was embarrassing 
even with cloths on.  He stated that he considered it to be 
disfiguring.  The veteran reported that when he first went to 
a doctor in service with shoulder problems, he could not 
sleep.  He indicated that a certain calcium build up was 
found in his shoulders and it was determined that he did not 
have a heart condition.  The veteran stated that Dr. Chakales 
told him that he had a lot of arthritis in his shoulders and 
his upper back and neck.  He also stated that he had not been 
treated recently and that the records from Dr. Chakales 
showed arthritis in the cervical area.  

The veteran underwent a VA neurological examination in 
January 2000.  It was noted that the claims file was 
reviewed.  The impression was chronic low back pain due to 
degenerative disc disease of the lumbar spine, status 
postoperative lumbar laminectomy with residual chronic low 
back pain, mild paraspinous muscle spasm, decreased range of 
motion of the lumbar spine, and objective clinical evidence 
of chronic left S1 radiculopathy.  

The veteran underwent a VA dermatological examination in 
February 2000.  He reported that his rash was worse in the 
summer and that itching was his most bothersome complaint.  
The veteran indicated that he had been given Selsun shampoo 
and Spectazole cream to use topically.  He stated that the 
medications helped the condition somewhat, but that it would 
flare up at a later point.  The veteran also complained of 
scaling in his scalp.  The examiner reported that he saw 
multiple hyperpigmented scaly patches on the veteran's upper 
shoulders and anterior chest extending up into the neck area.  
The impression was tinea versicolor.  

Private treatment records dated from July 2001 to November 
2001 reflect that the veteran continued to receive treatment 
for a low back disability.  

At a February 2002 hearing before a member of the Board, the 
veteran testified that he developed neck and shoulder 
problems after he sustained a back injury.  He stated that a 
doctor told him that when his back was out of alignment, it 
would throw everything else off and that was causing the pain 
in his upper back.  The veteran stated that he started having 
a neck and shoulder problem soon after his discharge from 
service.  He reported that a doctor had not specifically 
addressed on record what had caused his problems.  The 
veteran noted that his rash was on his chest and that it 
could be seen all the way up to his face.  He indicated that 
the rash was worse in the summertime as he would sweat.  He 
noted that it would become raw in the summertime.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims.  Relevant medical records have been 
obtained and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, and the related VA 
regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

A.  Service Connection for Arthritis of the Arms and 
Shoulders Claimed as Secondary to a Low Back Disability

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439 
(1995).  

The Board notes that service connection for a bilateral 
shoulder disability on a direct basis was denied by the RO in 
May 1995 and that decision is final.  The veteran now claims 
secondary service connection for arthritis of the arms and 
shoulders which he asserts is a result of his service-
connected low back disability.  

The veteran's service medical records do not refer to arm or 
shoulder problems to include arthritis.  Arm or shoulder 
complaints are first shown after service.  Arthritis has not 
been found on post-service X-rays of the shoulders, nor is 
there medical evidence of arthritis in other joints of the 
arms.  One requirement for service connection, whether direct 
or secondary, is that the claimed disability currently exist.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  As claimed 
arthritis of the arms and shoulders is not currently shown by 
competent medical evidence, secondary service connection is 
precluded.  There has been post-service diagnosis of 
tendinitis of the arms/shoulders, but as pointed out at the 
1998 VA examination, such is unrelated to the low back 
condition.  It is clear from the medical evidence that any 
current problems with the arms/shoulders, however diagnosed, 
were not caused or worsened by the service-connected low back 
condition.  The veteran, as a layman, is not competent to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The preponderance of the evidence is against the veteran's 
claim for secondary service connection for arthritis of the 
arms and shoulders, and thus the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

B.  Increased Rating for Tinea Versicolor

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The veteran's service-connected skin disability, tinea 
versicolor, may be rated by analogy to dermatophytosis, which 
is evaluated under the rating code for eczema.  38 C.F.R. 
§§ 4.20, 4.118, Diagnostic Code 7813.  A 10 percent rating is 
warranted for eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  A 30 
percent rating requires constant exudation or itching, 
extensive lesions, or marked disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  

The February 2000 VA dermatological examination noted that 
the veteran reported that his rash was worse in the summer 
and that itching was his most bothersome complaint.  The 
examiner indicated that there were multiple hyperpigmented 
scaly patches on the veteran's upper shoulders and anterior 
chest extending up into the neck area.  The impression was 
tinea versicolor.  A June 1998 VA dermatological examination 
noted that the veteran reported that he had received 
treatment in service for a fungus of the back and chest and 
that his skin condition tended to recur.  He also stated that 
he experienced some blisters on his feet along the plantar 
surface.  The examiner reported that the veteran's scalp, 
face, ears, and neck were relatively clear, that there were 
no lesions of the arms or hands, and that he was relatively 
clear in the axillae.  The examiner noted that there were 
some pigmentary changes and scaling and that the veteran had 
a pattern of scaling macules over the back and shoulders 
which was fairly typical for tinea versicolor.  The veteran 
was reported to be fairly normal in the groin area and the 
examination of the lower extremities was within normal 
limits.  The examiner indicated that the veteran's feet did 
show some maceration between the toes which would be typical 
of a mixed toe web infection.  The examiner noted that the 
veteran presently had tinea versicolor.  

The medical evidence shows the veteran's tinea versicolor 
produces no more than exfoliation, exudation or itching, 
involving an exposed surface or extensive area, which are the 
requirements of a 10 percent rating under Diagnostic Code 
7806.  The requirements for a 30 percent rating under this 
code are not shown.  Specifically, there is no evidence of 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  

In sum, the weight of the evidence establishes that the 
veteran's tinea versicolor is no more than 10 percent 
disabling.  As the preponderance of the evidence is against 
the claim for an increased rating, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  






ORDER

Secondary service connection for arthritis of the arms and 
shoulders is denied.  

An increased rating for tinea versicolor is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

